  Exhibit 10.1

CONFIDENTIAL
 
STOCK PURCHASE AGREEMENT
 
by and between
 
ZOOM TELEPHONICS, INC.
 
and the
 
INVESTORS IDENTIFIED BELOW
 
  
W I T N E S S E T H:
 
WHEREAS, Zoom Telephonics, Inc., a Delaware corporation (“Zoom”), is seeking to
raise up to $5,000,000 through the sale of shares (the “Common Stock
Offering”) of the Company’s common stock, par value $0.01 per share (“Common
Stock”), at a per share purchase price equal to $1.10;
 
WHEREAS, the Company will provide certain registration rights to the investors
participating in the Common Stock Offering (the “Investors”) as provided herein;
 
WHEREAS, Zoom has given each Investor the opportunity to conduct an independent
investigation of the Company and ask pertinent questions regarding an investment
in the Company, and officers of the Company have made themselves available to
each Investor for such purposes; and
 
WHEREAS, with full consideration of the risk factors involved in an investment
in the Company, each Investor desires to acquire the shares of Common Stock as
provided herein.
 
1.          Purchase of Shares. On the terms and subject to the conditions set
forth in this Agreement, the Company hereby agrees to sell to each Investor, and
each Investor hereby agrees to purchase from the Company, that number of shares
of Common Stock as set forth on the signature page for such Investor.
 
2.          Closing; Delivery of Shares.
 
(a)
Acceptance; Closing. The closing of the purchase and sale of the shares of
Common Stock (the “Closing”) shall occur promptly following the execution of
this Agreement. A given Investor’s purchase is conditioned upon the Company’s
receipt of that Investor’s purchase price from that Investor as set forth on the
signature page for such Investor (the “Purchase Price”) and approval of the
issuance of the shares of Common Stock by the Company’s Board of Directors.
 
(b)
Form of Payment; Issuance of Certificate. At Closing, each Investor shall pay
the Purchase Price for the shares of Common Stock to be issued and sold to it by
wire transfer of immediately available funds to the Company, in accordance with
the Company’s written wiring instructions. The Company shall deliver a stock
certificate representing the Common Stock, to each Investor, against delivery of
such Purchase Price, or shall deposit such shares electronically with DTC
through its Deposit Withdrawal Agent Commission (DWAC) system based on
instructions received by the applicable Investor.
 
(c)
Documents Received at Closing. At or prior to Closing, the Company shall have
delivered to each Investor:
 
(i)
A certificate of good standing for the Company issued by the Secretary of State
for the State of Delaware dated within the five (5) Business Days prior to the
Closing.
 
(ii)
A certificate of the Secretary of the Company certifying that attached thereto
are true and complete copies of all resolutions adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby, and
that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby.
 
(iii)
A legal opinion of counsel to the Company, in substantially the form attached
hereto as Annex B.
 
 
1

 
 
3.          Representations and Warranties of the Investors. Each investor
represents and warrants to the Company, only with respect to such Investor, as
follows:
 
(a)
Accredited Investor. Such Investor is an “accredited investor” as defined under
Rule 501 under the Securities Act of 1933 (the “Securities Act”). Such Investor
has completed the accredited investor questionnaire attached hereto as Annex C
and has provided true and accurate responses on such questionnaire.
 
(b)
Reliance on Exemptions. Such Investor understands that the shares of Common
Stock are being offered and sold to it in reliance upon specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the shares of Common Stock.
 
(c)
Residency. Such Investor is a resident of the jurisdiction set forth on such
Investor’s signature page.
 
(d)
Investment. Such Investor is purchasing the shares of Common Stock for such
Investor’s own account for investment and not with a view to the distribution or
sale thereof. Such Investor is not acting as a nominee or agent for any other
person and is not purchasing the shares of Common Stock for the account of any
other person or other entity. Such Investor is not obligated to transfer the
shares of Common Stock to any other person, nor does such Investor intend to
sell, grant a participation in or otherwise distribute or dispose of the shares
of Common Stock.
 
(e)
Governmental Review. Such Investor understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the shares of Common Stock. Such
Investor has been given the opportunity to request and obtain any information
necessary to fully evaluate the investment and has been furnished all
information requested.
 
(f)
No Registration of Shares. Such Investor has been advised that the shares of
Common Stock have not been registered under the Securities Act and may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
 
(g)
Legend. To the extent applicable, each certificate or other document evidencing
any of the shares of Common Stock shall be endorsed with the legend in the form
set forth below:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY
THAT AN EXEMPTION THEREFROM IS AVAILABLE.”
 
 
2

 
 
(h)
Authorization. Such Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Such Investor and constitutes a valid and legally
binding obligation of Such Investor, enforceable in accordance with its
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(i)
Investor Sophistication and Ability to Bear Risk of Loss. Such Investor
acknowledges that such Investor can bear the economic risk of investment in such
securities for the foreseeable future without producing a material adverse
change in such Investor’s financial condition, has no present need for liquidity
in such investment and can afford a complete loss of such investment. Such
Investor otherwise has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the shares of Common Stock.
 
(j)
Transfer or Re-sale. Such Investor understands that (i) the sale or re-sale of
the shares of Common Stock has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the shares of Common
Stock may not be transferred unless (a) such shares are sold pursuant to an
effective registration statement under the Securities Act, or (b) such shares
are sold or transferred pursuant to an exemption from such registration. In the
event shares of Common Stock are sold or transferred pursuant to an exemption
from registration, such Investor shall have delivered to the Company, at the
cost of such Investor, an opinion of counsel that shall be in form, substance
and scope customary for opinions of counsel in comparable transactions to the
effect that the shares of Common Stock to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration.
 
(k)
Information. Such Investor and its advisors, if any, have been furnished with
materials relating to the business, finances and operations of the Company. Such
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Notwithstanding any due diligence or other
investigation or review by such Investor or its advisors, such Investor shall be
entitled to rely upon all representations and warranties made by the Company.
 
(l)
Tax Matters. If any Investor is a pension plan, IRA or other tax-exempt entity,
it is aware that it may be subject to federal income tax on any unrelated
business taxable income from its investment in the Company.
 
4.          Representations and Warranties of the Company. The Company
represents and warrants to each Investor that:
 
(a)          Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full power and authority (corporate and other) to own, lease, use
and operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted.
 
(b)          Authorization. The Company has all requisite corporate power and
authority to enter into and perform this Agreement. This Agreement has been duly
and validly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable in accordance with its
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
 
(c)          Issuance of Shares. The shares of Common Stock issuable hereunder
are duly authorized and will be validly issued, fully paid and non-assessable,
and free from all taxes, liens, claims and encumbrances with respect to the
issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.
 
 
3

 
 
(d)          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) conflict with or result in a
violation of any provision of the Company’s Certificate of Incorporation or
By-laws, or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company or any of its subsidiaries, is a
party, or (iii) result in a violation of any material law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject.
 
(e)          Consents. Except for a Form D filing with the U.S. Securities and
Exchange Commission (the “SEC”) and notice filings with applicable state
securities regulators, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
person or entity in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by this Agreement, except for the
Company’s obligations pursuant to Section 5.
 
(f)          No General Solicitation. Neither the Company nor any person or
entity acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D as
promulgated by the SEC under the Securities Act) in connection with the offer or
sale of the shares of Common Stock hereunder.
 
(g)          No Integration. To the knowledge of the Company, the issuance of
the shares of Common Stock to the Investors will not be integrated with any
other issuance of the Company’s securities (past, current or future) for
purposes of any shareholder approval provisions applicable to the Company or its
securities.
 
(h)              No Brokers. The Company has taken no action which would give
rise to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.
 
(i) Equity Capitalization. As of April 26, 2019, the authorized capital stock of
the Company consists of 25,000,000 shares of common stock, of which 16,162,181
shares are issued and outstanding, and 8,837,819 shares are reserved for
issuance pursuant to securities exercisable or exchangeable for, or convertible
into, common stock, and 2,000,000 shares of preferred stock, of which no shares
are issued and outstanding. No shares of common stock are held in treasury. All
of such outstanding shares are duly authorized and have been, or upon issuance
will be, validly issued and are fully paid and non-assessable. Except for
compensatory equity grants made to the Company’s officers, directors and
consultants consistent with past practice and except as disclosed in in the
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934 (the “Exchange Act”) (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein along with all statements, filings and exhibits filed pursuant to the
registration requirements of the Securities Act, being hereinafter referred to
as the “SEC Documents”): (i) none of the Company’s or any of its subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any of its
subsidiaries; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its subsidiaries; (iii) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act; (iv) there are no outstanding securities or instruments of the Company or
any of its subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its subsidiaries is or may become bound to redeem a security
of the Company or any of its subsidiaries; and (v) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the shares of Common Stock hereunder.
 
 
4

 
 
(j) Indebtedness. Except as disclosed in the SEC Documents, including but not
limited to the Company’s existing revolving line of credit with Rosenthal &
Rosenthal, Inc., the balance on which may vary on a daily basis, neither the
Company nor any of its subsidiaries has any outstanding Indebtedness (as defined
below) “Indebtedness” of any person or entity means, without duplication, all
indebtedness for borrowed money and all obligations evidenced by notes, bonds,
debentures or similar instruments.
 
(k) Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its subsidiaries, its common stock or any of the Company’s or its
subsidiaries’ officers or directors which individually or in the aggregate would
have a material adverse effect on the Company.
 
(l) SEC Filings. The Company has timely filed with or furnished to, as
applicable, the SEC all registration statements, prospectuses, reports,
schedules, forms, statements, and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by it with the SEC since January 1, 2018 (the “Company SEC Documents”). True,
correct, and complete copies of all Company SEC Documents are publicly available
in the Electronic Data Gathering, Analysis, and Retrieval database of the SEC
(“EDGAR”). As of their respective filing dates or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of the last such
amendment or superseding filing (and, in the case of registration statements and
proxy statements, on the dates of effectiveness and the dates of the relevant
meetings, respectively), each of the Company SEC Documents complied as to form
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act, and the rules and regulations of the SEC thereunder
applicable to such Company SEC Documents. None of the Company SEC Documents,
including any financial statements, schedules, or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing prior to the date hereof, as of the date of
the last such amendment or superseding filing), contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. To the knowledge of
the Company, none of the Company SEC Documents is the subject of ongoing SEC
review or outstanding SEC investigation. There are no outstanding or unresolved
comments received from the SEC with respect to any of the Company SEC Documents.
 
(m) Exemption from Registration; No Disqualification Events. Assuming the
accuracy of the Investors’ representations and warranties set forth herein, no
registration under the Securities Act is required for the offer and sale of the
Common Stock by the Company to the Investors as contemplated hereby. With
respect to the Common Stock to be offered and sold hereunder in reliance on Rule
506 under the Securities Act, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3).
 
(n) Subsidiaries. Except for MTRLC LLC (“MTRLC”), the Company does not have any
subsidiaries. The Company owns all of the outstanding equity interests in MTRLC.
Except for the equity interests in MTRLC, the Company does not own, directly or
indirectly, any capital stock of, or other equity or voting interests in, any
corporation, limited liability company, partnership or other entity.
 
(o) Absence of Changes. Since December 31, 2018, except in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, the business of the Company and its sole
subsidiary has been conducted in the ordinary course of business consistent with
past practice and there has not been or occurred any event, fact, condition, or
change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to the business, results of operations,
condition (financial or otherwise), or assets of the Company and its subsidiary,
taken as a whole.
 
 
5

 
 
(p) Takeover Protections. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to an Investor as a
result of such Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Common Stock and each
Investor’s ownership of the Common Stock purchased hereunder.
 
(q) Real Property Holding Corporation. The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Investor’s request.
 
(r) Compliance with Laws.  The Company and its subsidiary have complied, and are
now complying, with all laws applicable to their respective businesses,
properties or assets, including without limitation OFAC, the Money Laundering
Laws and FCPA. Neither the Company nor any subsidiary nor, to the Company's
knowledge, any director, officer, agent, employee or affiliate (such term
“affiliate” as used in this Agreement, shall mean any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person, as defined under Rule 405 under the
Securities Act) of the Company or any subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”). The operations of the Company and its subsidiary
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened. Neither the Company nor its
subsidiary, nor to the knowledge of the Company, any agent or other person
acting on behalf of the Company or its subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or its subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”).
 
(s) Related Party Transactions. Except as disclosed in the Company SEC
Documents, there are, and since January 1, 2018, there have been, no contracts,
transactions, arrangements, or understandings between the Company or its
subsidiary, on the one hand, and any affiliate (including any director, officer,
or employee) thereof or any holder of 5% or more of the shares of Common Stock,
but not including any wholly-owned subsidiary of the Company, on the other hand,
that would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated by the SEC in the Company's Form 10-K or proxy statement pertaining
to an annual meeting of stockholders.
 
(t) Intellectual Property. The Company and its subsidiary have, or have rights
to use under license, all patents, patent applications, trademarks (whether
registered or unregistered), trademark applications, service marks (whether
registered or unregistered), trade names (whether registered or unregistered),
trade secrets, trade dress (whether registered or unregistered), inventions,
know-how, processes, formulas, recipes, methods of manufacture, data,
copyrights, works of authorship, licenses and other intellectual property rights
and similar rights necessary or required for use in connection with their
respective businesses as described in the Company SEC Documents (collectively,
the “Intellectual Property Rights”). None of, and neither the Company nor its
subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither the Company nor its subsidiary has received,
since December 31, 2018, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any person. To the knowledge of the Company, all such Intellectual
Property Rights are valid and enforceable, and there is no existing infringement
by another Person of any of the Intellectual Property Rights. The Company and
its subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
(u) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the shares of Common Stock hereunder,
will not be or be an affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.
  
 
6

 
 
5.           Registration Rights.
 
(a)            Registration. No later than thirty (30) days after the date on
which the Company has closed on an aggregate of at least $4,000,000 in the
Common Stock Offering (the “Closing Date”), the Company shall prepare and file
with the Securities and Exchange Commission (the “SEC”) a registration statement
(“Registration Statement”) covering the resale of all of the shares of Common
Stock sold in the Common Stock Offering (the “Registrable Securities”) for an
offering to be made on a continuous basis pursuant to Rule 415 of the Securities
Act. For purposes of this Agreement, any substitute or replacement registration
statement shall mean the Registration Statement. The Registration Statement
filed hereunder shall be on Form S-1. The Company shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act not later than 180 days after the Closing Date. The
Company shall use its commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act until the earliest of:
(i) such time as all Registrable Securities covered by such Registration
Statement have been sold, thereunder or pursuant to Rule 144, (ii) such time
after the expiration of the Lock Up Period and all Registrable Securities
covered by such Registration Statement (other than Registrable Securities held
by persons who are affiliates of the Company) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, or (iii) the five (5) year anniversary of the Closing Date (such
period, the “Effectiveness Period”). The Company shall promptly notify each
Investor of the effectiveness of a Registration Statement. In the event that,
following the five (5) year anniversary of the Closing Date, the Investors hold
at least the lesser of (x) an aggregate of $1,000,000 of Registrable Securities
and 909,000 shares of Common Stock (subject to adjustment for any stock splits,
stock dividends, recapitalizations and similar events), Zulu may request that
the Company file a replacement Registration Statement for any such remaining
Registrable Securities on the terms set forth in this Section 5, which the
Company shall file within thirty (30) days after such request and use its
commercially reasonable to cause to become effective as promptly as practicable
after such filing, provided that the Effectiveness Period for any such
replacement Registration Statement shall not extend beyond the thirty (30) month
anniversary of the date when such Registration Statement becomes effective.
 
(b)             Limitation of Registration. Notwithstanding the registration
obligations set forth in Section 5(a), if the SEC informs the Company that all
of the Registrable Securities cannot, as a result of the application of Rule
415, be registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform each Investor thereof and use
its commercially reasonable efforts to file amendments to the Registration
Statement as required by the SEC, covering the maximum number of Registrable
Securities permitted to be registered by the SEC, on Form S-1 or such other form
as is available to register for resale the Registrable Securities as a secondary
offering.
 
(c)                    Indemnification.
 
(i)       Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, shareholders,
partners, employees, successors and assigns, against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several (collectively, “Claims”) reasonably
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (1) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement; (2)
any breach or violation of this Agreement by the Company; or (3) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; and will reimburse such
Investor, and each such officer, director or member and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investors or any such
controlling person in writing specifically for use in such Registration
Statement or prospectus.
 
 
7

 
 
(ii)          Indemnification by Investor. Each Investor, severally and not
jointly, indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or prospectus
or amendment or supplement thereto. In no event shall the aggregate liability
under this Section 5 of any such Investor be greater in amount than the dollar
amount of the proceeds (net of all underwriting fees, commissions and selling
expenses, all expenses paid by such Investor in connection with any claim
relating to this Section 5(c) and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation.
 
(iii)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.
 
(iv)          Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (i) and (ii) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the aggregate
liability under this Section 5(iv) of the holder of Registrable Securities be
greater in amount than the dollar amount of the proceeds (net of all
underwriting fees, commissions and selling expenses, all expenses paid by such
holder in connection with any claim relating to this Section 5(c) and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.
 
 
8

 
 
(d)            Obligations of each Investor. It shall be a condition precedent
to the obligations of the Company to register the shares of Common Stock
purchased pursuant to this Agreement with respect to any Investor that such
Investor furnish to the Company such information regarding the Investor, the
shares of Common Stock purchased pursuant to this Agreement and the intended
method of disposition of the shares of Common Stock purchased pursuant to this
Agreement as shall be reasonably required to effect the registration of the
shares of Common Stock purchased pursuant to this Agreement and shall execute
such documents and agreements in connection with such registration as the
Company may reasonably request. Each Investor shall cooperate as reasonably
requested by the Company in connection with the preparation of the registration
statement with respect to such registration, and for so long as the Company is
obligated to file and keep effective such registration statement, shall provide
to the Company, in writing, for use in the registration statement, all such
information regarding the Investor and its plan of distribution of the
Registrable Securities included in such registration as may be reasonably
necessary to enable the Company to prepare such registration statement, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith. At least ten (10)
Business Days (as hereinafter defined) prior to the first anticipated filing
date of the Registration Statement, the Company shall notify each Investor of
the information the Company requires from such Investor (the “Requested
Information”) to have the shares of Common Stock purchased pursuant to this
Agreement included in the Registration Statement. If within one (1) Business Day
of the filing date the Company has not received the Requested Information from
any Investor, then the Company may file the Registration Statement without
including the shares of Common Stock purchased pursuant to this Agreement by
such Investor. Each Investor shall furnish to the Company or the underwriter, as
applicable, such information regarding such Investor and the distribution
proposed by it as the Company may reasonably request in connection with any
registration or offering referred to in this Section 5. For the purposes of this
Agreement, the term “Business Day” means any day other than a Saturday, a Sunday
or a day on which banks are required or permitted to be closed in the
Commonwealth of Massachusetts.
 
(e)            Expenses of Registration. In connection with any and all
registrations pursuant to this Agreement, all expenses other than underwriting
discounts and commissions incurred in connection with registration, filings or
qualifications, including, without limitation, all registration, listing, filing
and qualification fees, printing and accounting fees and costs, the fees and
disbursements of counsel for the Company shall be borne by the Company.
 
(f)                Reports Under the Exchange Act. With a view to making
available to the Investors the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the security holders to sell securities of the Company to the
public without registration (“Rule 144”), the Company shall at all times:
 
(i)           make and keep public information available, as those terms are
understood and defined in Rule 144; and
 
(ii) 
file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act.
 
(g)                Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company agrees to the following:
 
(i) 
Not less than five (5) trading days prior to the filing of each Registration
Statement and not less than one (1) trading day prior to the filing of any
related prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (A) furnish to each Investor copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Investors, (B) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Investor, to
conduct a reasonable investigation within the meaning of the Securities Act and
(C) deliver to such each Investor an accountant’s cold comfort letter and
opinion of counsel to the Company in a form customary for underwritten
registrations.
 
(ii) 
The Company shall not file a Registration Statement or any such prospectus or
any amendments or supplements thereto to which the holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than five (5) trading
days after the Investors have been so furnished copies of a Registration
Statement or one (1) trading day after the Investors have been so furnished
copies of any related prospectus or amendments or supplements thereto.
 
(iii) 
The Company shall (A) prepare and file with the SEC such amendments, including
post-effective amendments, to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (B) cause the related prospectus to be
amended or supplemented by any required prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (C) respond as promptly as reasonably possible to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto, and (D) comply in all material respects with the applicable
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Investors thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.
 
 
9

 
 
(iv) 
If during the Effectiveness Period, the number of Registrable Securities at any
time exceeds 100% of the number of shares of Common Stock then registered in a
Registration Statement, then the Company shall file as soon as reasonably
practicable, but in any case prior to the applicable Filing Date, an additional
Registration Statement covering the resale by the Holders of not less than the
number of such Registrable Securities.
 
(v) 
The Company shall notify the holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (C) through (F) hereof, be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (A)(1)
below, not less than one (1) trading day prior to such filing) and (if requested
by any such person) confirm such notice in writing no later than one (1) trading
day following the day (A) (1) when a prospectus or any prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(2) when the SEC notifies the Company whether there will be a “review” of such
Registration Statement and whenever the SEC comments in writing on such
Registration Statement, and (3) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any request
by the SEC or any other federal or state governmental authority for amendments
or supplements to a Registration Statement or prospectus or for additional
information, (C) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose, (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (E) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, prospectus or other documents so that, in the case of a
Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(F) of the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
prospectus, provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
the Company or any of its subsidiaries.
 
(vi) 
The Company shall use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable time.
 
(vii) 
Subject to the terms of this Agreement, the Company hereby consents to the use
of such prospectus and each amendment or supplement thereto by each of the
selling Investors in connection with the offering and sale of the Registrable
Securities covered by such prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 5(g)(v).
 
(viii) 
If requested by an Investor, the Company shall cooperate with such Investor to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investor may request.
 
(ix) 
The Company may require each selling Investor to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Investor and, if required by the SEC, the natural persons thereof
that have voting and dispositive control over the shares and the status of
Investor as, or affiliation of Investor with, a broker-dealer.
 
 
10

 
 
6.            Lock Up Agreement.
 
(a)           Except as stated in 6(b) below, during the period commencing on
the date hereof and ending on the thirty (30) month anniversary of the date
hereof (such period, the “Lock Up Period”), each Investor acknowledges and
agrees that it will not (1) offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, pledge,
hypothecate, grant any option, right or warrant to purchase, or otherwise
transfer or dispose of, directly or indirectly, the shares of Common Stock
purchased by such Investor pursuant to this Agreement; or (2) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the shares of Common Stock purchased
by such Investor pursuant to this Agreement, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of the shares
of Common Stock, in cash or otherwise, at any time when the Registration
Statement is effective. Except as stated in 6(b) below, each Investor further
agrees not to enter into any Private Transaction (as defined below) involving
the shares of Common Stock purchased pursuant to this Agreement unless the
proposed transferee agrees to be bound by all the provisions in this Section 6
prior to any such Private Transaction. Any waiver or termination by the Company
of the requirements of this Section 6 shall apply to all Investors, pro rata,
based on the number of shares of Common Stock purchased by such Investor in the
Common Stock Offering. “Private Transaction” means any privately negotiated sale
of shares of Common Stock by an Investor that is not effected pursuant to a
Registration Statement.
 
(b)           Notwithstanding anything to the contrary contained herein, the
lock-up restrictions contained in this Section 6 shall not apply in the
following circumstances:
 
(i)
The transfer of the shares of Common Stock purchased pursuant to this Agreement
to any Permitted Transferee; provided, however, that such Permitted Transferee
agrees in writing to be subject to the restrictions of this Section 6.
“Permitted Transferee” means (i) an affiliate (within the meaning of Rule 12b-2
under the Exchange Act) of an Investor, (ii) any executor, administrator or
testamentary trustee of an Investor’s estate if such Investor dies, (iii) any
person or entity receiving the shares of Common Stock purchased pursuant to this
Agreement by an Investor by will, intestacy laws or the laws of descent or
survivorship, (iv) any trust (including without limitation an inter vivos
trust), partnership or limited liability company for the direct or indirect
benefit of any Investor and/or the immediate family of such Investor for estate
planning purposes of which there are no principal beneficiaries other than an
Investor or one or more family members of such Investor, or (v) any corporation,
partnership, limited liability company or similar entity controlled by such
Investor and of which there are no principal beneficiaries or owners other than
such Investor or one or more family members of such Investor.
 
(ii)
After the six (6) month anniversary of the Closing, each Investor may offer,
sell, contract to sell, pledge or otherwise dispose of shares of Common Stock
purchased hereunder (subject to restrictions under applicable law, including the
Exchange Act and Rule 144), provided that (i) the aggregate sales by each
Investor on any given trading day shall not exceed the highest of (A) seven
percent (7%) of the average daily trading volume of the Common Stock from the
preceding five (5) trading days, (B) seven percent (7%) of the average daily
trading volume of the Common Stock from the date of such sale and the preceding
four (4) trading days, or (C) the amount of shares such Investor would have been
permitted to sell pursuant to the applicable limitations of Rule 144, including
if applicable the volume limitation, had the Registration Statement not been
effective, and (ii) the aggregate sales by each investor during any six (6)
month period shall not exceed twenty-five percent (25%) of the Common Stock
originally purchased by such Investor hereunder.
 
(iii)
Any Private Transaction of at least 100,000 shares of Common Stock (subject to
adjustment for any stock splits, stock dividends, recapitalizations and similar
events) by any Investor or of shares of Common Stock for a gross purchase price
of at least $100,000 to a single entity or to a broker for at most two entities.
 
(iv)
Sales made by Investors during any period when the last reported sale price of
the Common Stock on the applicable trading market is at least $4.00 (subject to
adjustment for any stock splits, stock dividends, recapitalizations and similar
events).
 
(v)
Sales made by Investors in connection with any third party tender offer, merger
or similar transaction effected by third party that results or is intended to
result (in any one or series of transactions) in a change in control of the
Company, issuer tender offer, liquidation, or in the event the Common Stock is
no longer registered pursuant to Section 12 of the Securities Exchange Act.
 
(c)           The Company agrees that any other selling stockholders whose
securities are registered on the Registration Statement shall agree to lock-up
restrictions that are consistent in all respects with the restrictions contained
in this Section 6 with respect to all shares of Common Stock held by such
stockholders.
 
 
11

 
 
7.          Board Composition. The Company agrees to appoint Jeremy Hitchcock
and one person designated by Zulu Holdings LLC (“Zulu”) and approved by the
Board of Directors of the Company (the “Joint Designee” and, together with Mr.
Hitchcock, the “Board Designees”) to the Board of Directors and agrees to cause
to be created vacancies for such purpose, to the extent
necessary; provided, however, that no such appointment of the Joint Designee
shall be required unless such Joint Designee shall be qualified and suitable to
serve as a member of the Board of Directors under all applicable legal,
regulatory and stock market requirements; and provided, further, that no such
appointments shall be required to be maintained upon Zulu ceasing to own at
least eight percent (8%) of the outstanding shares of Common Stock of the
Company on a fully diluted basis. As soon as is reasonably practicable following
the Closing, the Company agrees to appoint Jeremy Hitchcock and Jonathan Seelig,
as the Joint Designee, if each of them remains willing, and agrees to cause to
be created vacancies for such purpose. In the event that either Jeremy Hitchcock
or Jonathan Seelig is unwilling or unable to serve as a Joint Designee, then the
Company shall appoint a replacement Board Designee that is designated by Zulu,
subject to the approval of a majority of the independent members of the Board of
Directors of the Company other than the Board Designees, replacement Board
Designees, officers of the Company, and representatives, designees or affiliates
of beneficial owners of more than 5% of the then outstanding Common Stock. The
Company further agrees to appoint Mr. Hitchcock to the Nominating Committee of
the Board of Directors for so long as he remains a member of the Board of
Directors, and to cause the Nominating Committee to hold regular meetings during
such period.
 
8.          Covenants.
 
(a) During the Lock Up Period, the Company shall not designate or issue any
class or series of capital stock with rights or preferences superior to the
Common Stock without the prior written consent of Zulu, provided that nothing in
this Section 8(a) shall prohibit the Company from designating and issuing shares
of preferred stock (i) solely for purposes of imposing a beneficial ownership
limitation on certain investors, (ii) with equal voting and economic rights to
the Common Stock, and (iii) that specifically exempt any shares of Common Stock
(as well as any securities designated or issued pursuant to stock splits, stock
dividends, recapitalizations and similar events) held by Zulu from such
beneficial ownership limitation.
 
(b) The Company agrees to use its commercially reasonable efforts to list its
shares on the New York Stock Exchange, the Nasdaq Stock Market or another
securities exchange approved by Zulu, provided that under no circumstances shall
the Company be required to conduct a reverse split in order to effect such a
listing, and shall have no obligation to list on any exchange until it otherwise
meets all applicable quantitative standards with respect to such exchange.
 
(c) The Company agrees to use its reasonable best efforts to enter into
negotiations with Motorola to extend the Company’s existing licensing agreement
with Motorola on terms reasonably satisfactory to the Company.
 
(d) The Company agrees that the Jeremy Hitchcock may visit the company at least
once every two (2) months and meet with the Company’s Chief Executive Officer
and/or President on such visits.
 
(e) The Company agrees that so long as the Company is required to appoint the
Board Designees, the Company shall deliver to Zulu monthly flash reports to the
extent the Company prepares such reports in the ordinary course of business and
other existing documents relating to the Company’s financial condition,
business, prospects, or corporate affairs as reasonably requested by Zulu.
 
(f) During the Lock Up Period,1 if the Company proposes to issue Common Stock or
common stock equivalents for cash consideration of $500,000 or greater, in one
or more transactions, with the primary purpose of raising capital (each, a
“Subsequent Financing”), Zulu shall have the right to participate in each such
Subsequent Financing in an amount necessary to maintain Zulu’s pro-rata
ownership of the Company (calculated on a fully-diluted basis) on the same
terms, conditions and price provided for in such Subsequent Financing (the
“Participation Rights”). The Company will provide Zulu written notice (the
“Subsequent Financing Notice”) detailing the terms of the Subsequent Financing
at least ten (10) trading days prior to the closing of a Subsequent Financing.
Zulu will have the option to participate in each Subsequent Financing for a
period commencing on the date the Subsequent Financing Notice is received by
Zulu and ending on the date that is five (5) trading days prior to the closing
of a Subsequent Financing. Without first complying with the foregoing
provisions, the Company may conduct a Subsequent Financing as long as the
Company, within five (5) Business Days following the closing of such Subsequent
Financing, offers to sell an additional amount of Common Stock or common stock
equivalents to Zulu on the same terms and conditions as issued to those
participants in the Subsequent Financing, in an amount and manner which provides
Zulu with the same purchase price (subject to adjustment for any stock splits,
stock dividends, recapitalizations and similar events) and rights as were
provided to other Investors in such Subsequent Financing, and after giving
effect to such sale to Zulu, results in Zulu having the same pro rata holding of
Common Stock or common stock equivalents of the Company held by Zulu immediately
prior to such Subsequent Financing.
 
 
12

 
 
9.          Use of Proceeds. The Purchase Price received by the Company pursuant
hereto may be used for working capital and other general corporate purposes,
which may include, among other things, working capital, product development,
acquisitions, capital expenditures, and other business opportunities.
Notwithstanding the foregoing, within ninety (90) days of the date hereof, the
Company and Zulu shall each use commercially reasonable efforts to agree on an
investment plan detailing the use of the Purchase Price proceeds received
hereunder and other investments contemplated by the Company. In addition,
subject to the Company and Minim Inc. (“Minim”) reaching agreement on costs,
selling price, revenue sharing, product features/functions, timing, and
commercial terms, and subject to acceptable test performance results, the
Company will use its commercially reasonable efforts to incorporate Minim
value-add software capability into one or more Motorola branded DOCSIS gateways
or routers to be sold into each of the E/Retail and Service Provider channels
and to use a portion of the Purchase Price received hereunder for such purpose.
 
10.          Benefit of Agreement. This Agreement shall inure to the benefit of
and be binding upon each of the parties hereto, and their heirs, beneficiaries,
successors, assignees and legal representatives, as may be applicable. Zulu and
Jeremy Hitchcock are intended third party beneficiaries of this Agreement and
may each enforce the Agreement as if they were originally a party to this
Agreement.
 
11.          Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of the Company and
each Investor and their respective successors and assigns. Notwithstanding the
foregoing, the registration rights provided in Section 5 are personal to the
Investors and the board composition rights provided in Section 7 are personal to
Zulu, and in each case are not transferable without the prior consent of the
Company. Any transfer of such rights without the consent of the Company shall be
void.
 
12.          Entire Agreement. This Agreement is the complete and entire
understanding between the parties as to the transactions contemplated hereby,
and supersedes all prior agreements with respect thereto. This Agreement may be
executed in any number of counterparts and may not be altered or amended other
than by written agreement signed by all the parties hereto.
 
13.          Amendments, Waivers and Consents. Any provision in this Agreement
to the contrary notwithstanding, amendments to, changes in or additions to this
Agreement may be made, and compliance with any covenant or provision set forth
herein may be omitted or waived, if the Company shall obtain consent thereto in
writing from Investors purchasing at least a majority of the shares of Common
Stock sold in the Common Stock Offering.
 
14.          Governing Law. This Agreement shall be governed by the internal
laws of the State of Delaware. The parties (a) agree that any legal suit, action
or proceeding arising out of or relating to this Agreement shall be instituted
exclusively in the State of Delaware, (b) waive any objection which such party
may have now or hereafter to the venue of any such suit, action or proceeding,
and (c) irrevocably consents to the jurisdiction of the State of Delaware in any
such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the State of Delaware. THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY.
 
15.          Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by any Investor and for a
period of eighteen (18) months following the Closing, provided that all
covenants and agreements of the parties contained herein shall survive the
Closing indefinitely or for the period of time explicitly specified therein.
 
16.          Interpretation. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
17.          Confidential Information. The information contained in this
Agreement is confidential and proprietary to the Company and is being submitted
to prospective investors in the Company solely for such investors’ confidential
use with the express understanding that, without the prior express written
permission of the Company, such persons will not release this Agreement, discuss
the information contained herein or use this Agreement for any purpose other
than evaluating a potential investment in the Company through the purchase of
shares of Common Stock. A prospective investor, by accepting delivery of this
Agreement, agrees to promptly return to the Company this Agreement and any other
documents or information furnished by the Company if (a) the prospective
investor elects not to purchase the shares of Common Stock offered hereby, (b)
the prospective investor’s proposed purchase of Common Stock is not accepted by
the Company, or (c) the offering of the shares of Common Stock is terminated or
withdrawn.
 
[Signature page follows]
 
 
 
1 Note to Draft: Zulu proposed the last sentence of this paragraph as a
compromise for having this period be the Lock Up Period and that was accepted by
the Company.
 
 

 
13

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date provided below.
 
 
 
ZOOM TELEPHONICS, INC.
 
 
 
 
 
 
By:  
 
 
 
 
Name: Frank B. Manning
 
 
 
Title: Chief Executive Officer
          and Acting Chief Financial Officer
 
 
 
   
 
 
 
   
 
 
INVESTORS:
 
 
 
   
 
 
The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.
 

 
 
 
 
 
 
 
4841-8309-9283.5
 

 
14

 
 
Annex A
Investor Counterpart Signature Page
 
The undersigned, desiring to: (i) enter into this Stock Purchase Agreement dated
as of May __, 2019 (the “Agreement”), with the undersigned, Zoom Telephonics,
Inc., a Delaware corporation (the “Company”), in or substantially in the form
furnished to the undersigned and (ii) purchase the shares of Common Stock as set
forth below, hereby agrees to purchase such shares of Common Stock from the
Company as of the Closing Date and further agrees to join the Stock Purchase
Agreement as a party thereto, with all the rights and privileges appertaining
thereto, and to be bound in all respects by the terms and conditions thereof.
The undersigned specifically acknowledges having read the representations of the
Investors in the Agreement and hereby represents that the statements contained
therein are complete and accurate with respect to the undersigned as an
Investor.
 
 
Name of Investor:
 
 
 
 
 
If an entity:
 
 
 
 
 
Print Name of Entity:
 
 
 
 
 
 
 
 
 
By:  
 
 
 
 
Name: 
 
 
 
Title: 
 
 
   
 
 
If an individual:
 
 
   
 
 
Print Name:
 
 
   
 
 
Signature:
 
 
   
 
 
If joint individuals:
 
 
   
 
 
Print Name:   
 
 
   
 
 
Signature:
 
 
 
 
 
All Investors:
 
 
 
 
 
Address:  
 
 
 
 
 
 
 
 
Telephone No.:
 
 
 
 
 
Facsimile No.: 
 
 
 
 
 
Email Address:
 
 
 
 
 
Taxpayer ID Number:
 
 
 (SSN for individuals)
 
 
The Investor hereby elects to purchase ________ Shares (to be completed by
Investor) at a purchase price of $1.10 per Share under the Agreement at a total
Purchase Price of $______ (to be completed by Investor)
 

 


 
 

 
15
